                                           Case 4:21-cv-03937-HSG Document 6 Filed 08/20/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACHARY THAYER,                                  Case No. 21-cv-03937-HSG
                                   8                   Plaintiff,                         ORDER VACATING CASE
                                                                                          MANAGMENT CONFERENCE
                                   9             v.

                                  10     NAPA COUNTY, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff’s motion to proceed in forma pauperis. Dkt. No. 3.

                                  14   Section 1915(e)(2) mandates that the Court review an in forma pauperis complaint before

                                  15   directing the United States Marshal to serve the complaint. Escobedo v. Applebees, 787 F.3d

                                  16   1226, 1234 & n.8. (9th Cir. 2015). The Court will complete this review and issue a screening

                                  17   order in due course. The Court VACATES the initial case management conference previously

                                  18   scheduled for August 24, 2021 at 2:00 p.m.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: 8/20/2021

                                  22                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
